Opinion of the Court by
Judge Williams :
Although Allen was no party to the suit of Stalkup and wife to enforce their vendor’s lien upon the property, yet he does not now deny that such lien existed, but he confesses he represented that there was no lien on the property and that it was free from encumbrance; therefore, as to him it matters not whether he gave a bond for title or assigned Talon’s bond from whom he had purchased, or Stalkup and wife’s bond, who have sold to Taylor.
Allen is bound by their representation whether fraudulently made by him or not; it is evident that appellee relied upon it, and he should have known it was true when he made it.
Wherefore, the judgment is affirmed.